 MASDON INDUSTRIES,INC.505Masdon Industries,Inc.andAluminum Workers Inter-national Union,AFL-CIO. Case 10-CA-10316July 23, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn December 28, 1973, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified herein.The facts show that due to employeedissatisfactionwith existing, wages and working conditions andRespondent's failure to act on these complaints, cer-tain of Respondent's employees commenced a strikeand picketing on May 17, 1973.2 At the time,Respondent's employees were unrepresented; howev-er, by the second day of the strike, the Union had beencontacted and on the morning of May 19, Union Rep-resentative Rutledge was on the picket line solicitingunion authorizations from the strikers. Also on May19, Respondent's president, Robert Masdon, met withthe striking employees to discuss the problems anddemands which gave rise to the strike. The allegationspresented in this case revolve around remarks madeby Masdon at the May 19 meeting and on their im-pact on the strike and strikers.The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) of the Act by Masdon'sthreats to close down and move the plant before hewould recognize the Union. He further found that,although the strike was economic in character at itsinception, it was prolonged by reason of this threat ofplant closure and thereby was converted to an unfairlabor practice strike. We agree with these findings forthe reasons expressed by the Administrative LawJudge. We disagree, however, with the AdministrativeLaw Judge's further findings that Respondent violat-ed Section 8(a)(1) by also interrogating employees atthe May 19 meeting, and by causing the constructivedischarge of the striking employees.With respect to alleged interrogation of employeeson May 19, the credited testimony shows that Masdoninvited the striking employees to discuss the problemsand demands which gave rise to the strike begun onMay 17. The employees told Masdon they wanted a20-cents-an-hour increase and complained about cer-tain working conditions. Masdon told the employeeshe could not grant a wage increase at that time. Dur-ing the discussion an employee also told Masdon thatthe employees were going to try to organize a union.Masdon replied by asking what benefit a union wouldbe to the employees and what a union could give themthat he could not. The record further shows that thesequestions were directed at the employees in generaland not at any individual. Inasmuch as Masdon'sremarks were not other than a normal response to adiscussion the employees themselves had initiated, weare not persuaded that the remarks interfered with,restrained, or coerced the employees herein,' Accord-ingly,we do not adopt the Administrative LawJudge's findings that Masdon's remarks constitutedunlawful interrrogation violative of Section 8(a)(1).At the same May 19 meeting, the creditedtestimo-ny further shows that Masdon responded to anemployee's question related to the recognition of, theUnion by saying he would close the plant and moveit to another town before he would recognize theUnion. As mentioned above, we agree with the Ad-ministrative Law Judge's finding that Masdon's threatto close and move the plant violated Section 8(a)(1) ofthe Act. We disagree, however, with the Administra-tive Law Judge's further finding that this remark wastantamount to, and formed the basis for, a findingthat the striking employees were thereby constructive-ly discharged.A constructive discharge can occur where contin-ued employment is conditioned upon employee aban-donment of rights guaranteed them under the Act.For example, the Board has found that employeeshave been constructively discharged'in violation ofthe Act where continued employment has been condi-tioned upon giving up union membership'4 an illegalcondition of employment has been imposed," or work-ing conditions have been changed in a manner whichtThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,Inc.,91NLRB 544,enfd.188 F.2d 362(C-A. 3). We have carefully examined the record and findno basis for reversing his findings2All dates are 19733Phillips-Van HouscnCorp,165 NLRB 1 (1967)4 John E Holkko d/b/a Lifetime Shingle Company,203 NLRB 688 (1973);AmericanEnterprises, Inc,191NLRB 866 (1971)5Orr Iron, Inc.,207 NLRB 863 (1973);Block-Southland Sportswear, Inc.,Southland Manufacturing Company, Inc,170 NLRB 936 (1968) (the Hobson'schoice presented to the employees was to sign by 2 p in warning slips whichhad been discriminatonly issued, or be discharged)212 NLRB No. 75 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas the effect of forcing the employee to quit becausethe employee engaged in union or protected concert-ed activity.'While it is not inconceivable that thereare circumstances in which a threat to close the plantmight also be found to condition continued employ-ment and provide the basis for finding a constructivedischarge, we are unable to find, on the basis of therecord before us, that Masdon's threat to close theplant forced employees to abandon their concertedactivities as the price for continued employment.Masdon did not in fact discharge or threaten to dis-charge the strikers. Nor were his remarks so interpret-ed by the striking employees. Thus, in this latterconnection, the credited evidence shows that UnionRepresentative Rutledge told employees at a meetingon May 20 that they had alternative courses of actionavailable to them including returning to work on thenext workday and filing an election petition. Rutledgefurther advised the employees that a continued strikewould be an unfair labor practice strike and that dur-ing an unfair labor practice strike an employee couldnot be permanently replaced but could return to workeven if the strike were lost. The employees voted tocontinue the strike. The record further shows thatsome 15 of the strikers did in fact return to workwithin a short period thereafter. Under these circum-stances, we are unable to find that Respondent's re-marks had the effect of conditioning continuedemployment upon the abandonment by employees ofrights guaranteed them by the Act. Accordingly we donot adopt the finding by the Administrative LawJudge that the strikers were constructively dischargedon May 19.7CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening to close and move its plant beforeitwould recognize the Union, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The strike which commenced on May 17, 1973,was converted into an unfair labor practice strike on6Untied Service Corporation d/h/a Forest Park Ambulance Service,206NLRB 550 (1973) (the constructive discharge of Michael F Roncalli), Du-mas Brothers Manufacturing Company, inc,205 NLRB 919 (1973) (the con-structive discharge of Wesley McClain)7Respondent further contends that a constructive discharge of the strikerswas neither alleged in the complaint nor litigated at the hearing and that dueprocess considerations require reversal of the Administrative Law Judge'sfinding In view of our finding herein, we find it unnecessary to pass on thatcontentionMay 19, 1973, and prolonged by reason ofRespondent's unfair labor practices.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act6.Respondent has not engaged in other unfair la-bor practices alleged in the complaint.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) ofthe Act, Respondent shall cease and desist therefromand take affirmative action designed to effectuate thepolicies of the Act.Having found that the economic strike was pro-longed by the unlawful threat to close and move theplant and thereby converted into an unfair labor prac-tice strike, the order will provide the conventionalrequirements8 that Respondent shall, upon uncondi-tional application, offer strikers not heretofore rein-stated immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, dismiss-ing, if necessary, any employees hired since May 19,1973.9As to those strikers who have already madethemselves available for work on an unconditionalbasis but were refused reinstatement, Respondentshallmake them whole for any loss of pay they mayhave suffered or may suffer as a result of its failure orrefusal to reinstate them to suchjobs from 5 days afterthe date of their unconditional application therefor tothe date of their reinstatement. Backpay shall be com-puted in the manner prescribed in F.W WoolworthCompany,90 NLRB 289, andIsis Plumbing and Heat-ing Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Mas-don Industries, Inc., Brilliant, Alabama, its officers,agents, successors, and assigns shall:1.Cease and desist from:(a)Unlawfully threatening that it will close andmove its plant before it will recognize the Union.(b) In any like or related manner interfering with,SeeBenderShip Repair Company,Inc, eta!, 188 NLRB 615.and casescited in fn 58 at 6329 The recordevidence doesnot show thatthe strike had ended nor that thestriking employeeshad made an unconditional offer to return to work at thetime of the hearinghereinWe note, with approval,that the AdministrativeLaw Judgereserved for the compliance proceeding the question of whetheror not any of these employeeshave engaged in any misconductwhich wouldbar them fromreinstatement MASDON INDUSTRIES, INC.507restraining, or coercing its employees in the exerciseof the rights guaranteed under Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon unconditional application, offer immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions, to all strikers heretofore not restored there-to, and make whole for any loss of earnings strikerswho have made themselves available for employmenton an unconditional basis but who were refused rein-statement, in the manner set forth in "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the 'amount ofbackpay due under, the terms of this Order.(c)Post at its plant at Brilliant, Alabama, copies ofthe attached notice marked "Appendix." 10 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 10, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or'covered by anyother material.(d)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with:10 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "organization; to form, join, or help unions; and tobargain collectively through a representative of yourown choosing. Accordingly, we give you these assur-ances:WE WILL NOT threaten to close and move ourplant before we will recognize a union.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL, upon unconditional application, rein-state to their old jobs, or, if such jobs no longerexist, to substantially equivalent jobs, all unfairlabor practice strikers who have not already beenreinstated to such jobs.WE WILL pay all strikers who have made uncon-ditional offers for reinstatement, but who wererefused such reinstatement, for any wage lossesthey suffered because of our refusal to reinstatethem.MASDON INDUSTRIES, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Peachtree Building, Room 701, 730Peachtree Street NE, Atlanta, Georgia 30308, Tele-phone 404-526-5760.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, Masdon Indus-tries, Inc., have violated the National Labor RelationsAct, and we have been ordered to post this notice.The National Labor Relations Act gives you, asemployees, certain rights, including the right to self-DECISIONSTATEMENT OF THE CASELOWELL GOERLicI-i, Administrative Law Judge: The chargefiled by Aluminum Workers International Union, AFL-CIO, herein called the Union on August 7, 1973, was servedby registered mail on Masdon'Industries, the Respondentherein, on the same date. A copy of the amended charge,filed on September 7, 1973, was served by registered mail onthe Respondent on the same date. A complaint and noticeof hearing was issued on September 12, 1973, and on thesame date was served by registered mail on the Respondent.The complaint charged that the Respondent unlawfully in-terrogated its employees, threatened its employees that itwould move its plant before it would recognize the Union,and prolonged a strike, which commenced on May 16, 1973,by its unfair labor practices, and thereby violated Section 508DECISIONSOF NATIONAL LABOR RELATIONS BOARD8(a)(1) of the National Labor Relations Act, as amended,herein referred to as the Act.The Respondent filed a timely answer denying that it hadengaged in or was engaging in any of the unfair labor prac-ticesalleged.The case came on for trial at Winfield, Alabama, onOctober 23, 1973. Each party was afforded a full opportuni-ty to be heard, to call, examine, and cross-examine witness-es, to argue orally on the record, to submit proposed find-ingsof fact and conclusions, and to file briefs. All briefshave been carefully considered.FINDINGS OFFACT 1CONCLUSIONS,AND REASONS THEREFORITHE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein,an Alabama corporation, with an office and place of busi-ness located at Brilliant, Alabama, where it is engaged inthe manufacture and sale of mobile homes.Respondent, during the past calendar year, which periodisrepresentative of all times material herein, sold andshipped finished products valued in excess of $50,000 di-rectly to customers located outside the State of Alabama.Respondent is, and has been at all times material herein,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.11THE LABORORGANIZATION INVOLVEDThe Unionisnow,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Pertinent FactsAt the time of the trial, the Respondent had been inbusiness for about a year and was headed by 28-year-oldRobert L. Masdon, whose experience in the field of laborrelations was derived during his tour as president of theRespondent. His prior experience had been generally insales.Prior to May 17, 1973, dissatisfaction with working condi-tions developed among the Respondent's production em-ployees. On May 17, 1973, the employees informed JamesDavid Logan, plant superintendent, that they wanted a 20-cent-an-hour raise and the Employer to "quit hollering" atthem. Logan "went upstairs"; when he returned, he said, "Ijust can't give you no conclusion on it. . . . either go backto work or go home." Sixty-three employees out of a com-plement of about 120 went homeThereafter a strike continued and picketing commenced.In the meantime, the strikers received word that Masdonwould speak with them on Saturday morning, May 19, 1973.On Friday afternoon, May 18, 1973, the Union receiveda phone call informing it that the Masdon employees "wereout on strike, and needed someone to represent them." OnSaturday morning about 6:30 a.m., William S. Rutledge,union regional director for region 2, appeared at the picketline and commenced soliciting union authorizations. EllisSmith, president of Local 295, also solicited cards on behalfof the Union. Rutledge recognized Respondent's supervi-sor, Joe Franks, a former union member. Franks reportedthe presence of "union people" at the gate to Plant Superin-tendent Logan. Later in the morning, around 9 a.m., Mas-don met with the employees at the truck dock inside thefence.2According to Masdon, he had invited the employees"to discuss whatever-what the problem was, what theywanted." Logan, Franks, and other supervisors attended themeeting. The union representatives waited on the picketline.In response to Masdon's inquiry at the meeting, the em-ployees advised him that they wanted a 20-cent-an-hourincrease and better working conditions; "that they thoughtthey had been worked too hard, and pushed too hard." 3Masdon told the employees that he would not grant thema wage increase.During the meeting, Masdon asked "what the benefit ofan organized Union was"; why the employees "needed" aunion; and "what good a Union would do" the employees.The employees answered, " (I]ob security and better workingconditions." According to Logan, Masdon asked, "whatcan the Union give you that I can't give you?"In response to a question as to whether he would recog-nize the Union, Masdon answered that "he would close theplant down and move it to another town before he wouldaccept a Union, before he would recognize a Union. Andsaid he had had two or three more offers from various townsthat wanted him to locate with them." °The employees reported Masdon's statement to Rutledge.On Sunday afternoon, May 20, 1973, about 70 of theRespondent's employees met in the union hall at Russel-ville,Alabama, for the purpose of determining a course ofaction. Rutledge explained the alternatives. He pointed outto the employees that they could "go back to work Mondaymorning and forget the whole thing" and he would returntheir authorization cards; that the employees could go backto work Monday morning and that he would keep the cards'The factsfound herein are based on the record as a whole and theobservationsof thewitnessesThe credibilityresolutions herein have beenderived from a review of theentire testimonialrecord and exhibits, withdue regardfor the logic of proba-bility, thedemeanor of the witnesses, and theteachings ofN L R B v WaltonManufacturing Company & Loganville Pants Co,369 U S 404, 408 (1962) Asto those witnessestestifying incontradiction to the findings herein, theirtestimonyhas beendiscredited,either as having been in conflict with thetestimonyof crediblewitnesses or because it is in and of itself incredulousand unworthyof beliefAll testimonyhas been reviewed and weighed in thelight of the entire record2About 50 to 60 employees had been picketing outside the fence. Theseemployees attended the meeting at the truck dockLogan testified that he told the employees at the meeting that "if [he] hadever hollered or mistreated anybody [he] was sorry of it."The credited testimony of employee Steven Ricky Rogers EmployeeNathan Kimbrell remembered Masdon's words on this subject as follows"No, I will not recognize a Union I will move the company, I'll shut it downand move it before I will recognize itI've got three more towns thatare wanting me "Logan, who is apparently hard of hearing, testified that he did not hearthe foregoing statementMasdon denied making the statement. WhereMasdon's testimony conflicts with other credible witnesses, it is discredited MASDON INDUSTRIES, INC.509and file a petition for an election;5or that the employeescould remain on strike until the Respondent recognized theUnion.In connection with the last alternative,Rutledgeexplained that there were two kinds of strikes,economic andunfair labor practice strikes, and that during an unfair laborpractice strike an employee could not be permanently re-placed but could return to work in event the strike were lost.Rutledge also advised the employees that a continued strikewould be an unfair labor practice strike because"the LaborBoard would undoubtedly find that Mr. Masdon had com-mitted an unfair labor practice in telling them that he wouldshut the plant down."The employees voted to continue thestrike.Rutledge prepared picket signs for the strikers which ex-hibited the language"A.W.I.U.on Strike-company un-fair"and"A.W.I.U.onStrike-recognition,raise,contract."These were carried by pickets on Monday morn-ing,May21, 1973,and thereafter.On Monday morning,May 21,1973, as Masdon wasentering the plant,Rutledge asked Masdon whether he hadthreatened to move the plant rather than recognize theUnion when he met with the employees on Saturday. Mas-don answered that it was none of Rutledge's business. Againaddressing Masdon,Rutledge said, "I didn't think you hadthe guts to tell me what you told them."Masdon shouted,"Hell, yes, I said it, and I'll move it.,, 7B. Conclusions and Reasons ThereforMasdon's threat to close the plant and move to anothertown before he would recognize the Union clearly was aviolation of Section 8(a)(1) of the Act. "Threats, such as tomove the plant. . . . or close it if the union won . . . in thecourse of an organizational compaign constitute interfer-ence and restraint within the scope of Section8(a)(1)."Marshfield Steel Company v. N.L.R.B.,324 F.2d 333, 336(C.A. 8, 1963);Holly Hill Lumber Co. v. N.L.R.B.,380 F.2d838, 841 (C.A. 4, 1967);N.L.R.B. v. Finesilver Manufactur-ing Company,400 F.2d 644 (C.A. 5, 1968). In the context ofthe foregoing threats, Masdon's interrogations of employeesabove noted were also unlawful and in violation of Section8(a)(1) of the Act.Masdon's unlawful threat to close and move the plantlevied against the striking employees was tantamount to theconditioning of their continued employment upon the aban-donment of their statutory right to work under conditions5Rutledge recommended this alternative6 Rutledge testifiedAnd the question was asked me over and over again that if they stayedout could he replace them And I explained it. I explained at least a halfa dozen times that in my opinion the Board would make him take themback if they wanted to give it up because he had violated the law inthreatening them7 Rutledge immediately committed the conversation to writing. EmployeesKimbrell and Rogers corroborated Rutledge's testimony. Logan testified thatMasdon answered, "I can if I want to." Masdon said that he answered, "Well,I could if I wanted to, that decision would be up to me, and to me alone,nobody else."Having considered the demeanor of the witnesses, Masdon's lack of indus-trial relations experience and the attendant probabilities, I am convinced thatMasdon uttered the threat at the Saturday meeting and reiterated it onMonday morning.which would have permitted them to have kept their jobsand at the same time to have been represented by a unionof their choice. Thus, the employees' jobs were conditionedupon the surrender of their Section 7 rights which guaranteeemployees the right to choose a collective-bargaining agentto represent them in conformity with the Act. "[T]o condi-tion employment upon the abandonment by employees ofthe rights guaranteed them by the Act is equivalent to dis-charging them outright for union activity."Black-SouthlandSportswear, Inc., Southland Manufacturing Company, Inc.,170 NLRB 936, 938, enfd.sub nom Amalgamated ClothingWorkers of America v. N.L.R.B.,420 F.2d 1296, 1301 (C.A.D.C., 1969);N.L.R.B. v. Ra-Rich Manufacturing Corp., 276F.2d 451 (C.A. 2, 1960).In the lattercase, it was said at454, "Whether, the respon-dent explicitly discharged Baker for his union activity oronly conditioned his retention on disavowel of the union,the conduct was unlawful. Imposing such a condition oncontinued employment discourages union membership al-most as effectively as actual discharge."InAtlas Mills, Inc.,3 NLRB 10 (cited inBlock-SouthlandSportswear, Inc., supra),the employer addressed assembledemployees who had threatened to strike as follows: "Thosewho want to stay with us without any outsider, all right, theothers leave, go and get your pay." Of the employer's re-marks, the Board said at page 17: "The real alternative,inherent in the situation itself,. was clear; either give upconnection with Local 2269 and abandon their legitimateweapon, the strike, or leave the Respondent's employ." Inthe instant case, the alternative was comparable.Masdon's conditions of employment were clear, viz.,either the employees must give up the Union or the plantwould be closed and moved and their employment wouldcease.The choice foisted upon the employees by Masdon wasequivalent to discharging the employees for union activities.Indeed Masdon's threats smacked of conditions compara-ble to those imposed by the outlawed yellow-dog contract.Under these circumstances, the strikers became construc-tive dischargees. For the employees to refuse to work withthese conditions hanging over their heads was to stand upontheir rights guaranteed by the Act, and their refusal to cot-ton to Masdon's termsplaced them in the same position asemployees unlawfully discharged under the Act.Masdon's threat was never withdrawn. It was reiteratedto Rutledge within the hearing of strikers. Moveover, thethreat figured in the employees' determination to continuethe strike and was the persuasive factor in causing the con-tinuation of the strike. Thus, the strike was prolonged byMasdon's threat.8When the Respondent posed its threat and caused theconstructive discharge of the strikers, it converted the eco-nomic strike into an unfair labor practice strike. Thus, as ofSaturday,May 19, 1973, the strike continued as an unfairlabor practice strike. Not only did the strikers become un-fair labor practice strikers, but, by reason of their construc-tive discharges, the strikers became unlawful discharges.The Respondent, by its unlawful threats thereby render-The employees' choice to return to work under Masdon's conditions wasa choice to forgo union affection Inherently, such an alternative wouldcontribute to the prolongation of the strike. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDing working conditions intolerable,prolonged the convertedunfair labor practice strike. Cf.N L R. Bv.Tennessee Pack-ers, Inc.,FrostyMorn Division,339 F.2d 203 (C.A. 6, 1964);AvondaleShipyards, Inc v N L.R B.,391 F2d 203, 204-206(C.A. 5, 1968).CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act forjurisdiction to be exercisedherein.3.By interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed them by Section 7of the Act, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.4.The strike which commenced on May 17, 1973, wasconverted into an unfair labor practice strike on May 19,1973, and prolonged by reason of the Respondent's unfairlabor practices5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.signed to effectuate the policies of the Act.The Board has ordered reinstatement and backpay asremedy for 8(a)(l) violationsPlastic Applicators, Inc,150NLRB 123. The instant case warrants such a remedy By itsmisconduct, the Respondent (as noted above) discharged asa matter of law all the strikers on May 19, 1973. Had theEmployer refrained from its unlawful threats, it is highlylikely that the employees would have returned to employ-ment and followed the election route as recommended byUnion Representative Rutledge.9 Under these circum-stances, a recommendation will only fully effectuate thepurposes of the Act if thestatus quo anteis restored. Unfor-tunately, thestatus quo anteis not often attainable. Howev-er, in this case, a movement may be made in that directionby requiring the Respondent to offer reinstatement to eachstriker with backpay accruing from May 19, 1973, until anunconditional offer of reinstatement is made Such is herebyrecommended Each employee's backpay less net earningsshall be computed on a quarterly basis in the manner estab-lished by the Board inF W Woolworth Company,90NLRB 289, and including interest at the rate of 6 percentper annum in the manner set forth inIsis Plumbing & Heat-ing Co.,138 NLRB 716[Recommended Order omitted from publication.]THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take affirmative action de-9The same persuasions are present here which caused the Board to opinein the case ofWinn Dixie Stores,Inc, 206 NLRB No 125, "the entireduration of the strike is includible in the backpay award periodbecause theemployer's own discrimination against the claimant makes it impossible toascertain whether such claimant would have gone out on strike in the absenceof the discrimination and the resulting uncertainty must be resolved againstthe employer "